Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

JAMES RIVER COAL COMPANY

2012 EQUITY INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 





 

 



Table of Contents



 

  Page ARTICLE 1 - GENERAL PROVISIONS       1.1 Establishment of Plan 1 1.2
Purposes of Plan 1 1.3 Types of Awards 1 1.4 Effective Date 1 1.5 Duration of
the Plan 1     ARTICLE 2 - DEFINITIONS 1     ARTICLE 3 - ADMINISTRATION 6    
3.1 General 6 3.2 Authority of the Committee. 6 3.3 Participation Outside of the
United States 7 3.4 Delegation of Authority 7 3.5 Award Agreements 7 3.6
Indemnification 8     ARTICLE 4 - SHARES SUBJECT TO THE PLAN 8     4.1 Number of
Shares. 8 4.2 Individual Limits 9 4.3 Adjustment of Shares 9 4.4 Assumed Awards
10     ARTICLE 5 - STOCK OPTIONS 10     5.1 Grant of Options 10 5.2 Agreement 10
5.3 Option Exercise Price 11 5.4 Duration of Options 11 5.5 Exercise of Options
11 5.6 Payment 11 5.7 Nontransferability of Options. 11 5.8 Special Rules for
ISOs 12     ARTICLE 6 - STOCK APPRECIATION RIGHTS 13     6.1 Grant of Stock
Appreciation Rights (or SARs) 12 6.2 Agreement 13 6.3 Payment 13 6.4 Duration of
SARs 13

i

 

 



Table of Contents

(continued)



 

 

  Page ARTICLE 7 - STOCK AWARDS, RESTRICTED STOCK  AND RESTRICTED STOCK UNITS 13
    7.1 Grant of Stock Awards, Restricted Stock and Restricted Stock Units 13
7.2 Restricted Stock Agreement 13 7.3 Restricted Stock Unit Agreement 13 7.4
Nontransferability 14 7.5 Certificates 14 7.6 Dividends and Other Distributions
14     ARTICLE 8 - PERFORMANCE SHARES AND UNITS 14     8.1 Grant of Performance
Shares/Units 14 8.2 Value of Performance Shares/Units 15 8.3 Earning of
Performance Shares/Units 15 8.4 Form and Timing of Payment of Performance
Shares/Units 15 8.5 Nontransferability 15     ARTICLE 9 - PERFORMANCE MEASURES
16     ARTICLE 10 - BENEFICIARY DESIGNATION 16     ARTICLE 11 - DEFERRALS 17    
ARTICLE 12 - WITHHOLDING 17     12.1 Tax Withholding 17 12.2 Share Withholding
17     ARTICLE 13 - AMENDMENT AND TERMINATION 17     13.1 Amendment or
Termination of Plan 17 13.2 Amendment of Award Agreement 17 13.3 Cancellation of
Awards for Detrimental Activity 18 13.4 Assumption or Cancellation of Awards
Upon a Corporate Transaction 18 13.5 No Repricing 19     ARTICLE 14 -
MISCELLANEOUS PROVISIONS 19     14.1 Restrictions on Shares 19 14.2 Special Rule
Related to Securities Trading Policy 20 14.3 Rights of a Shareholder 20 14.4 No
Implied Rights 20 14.5 Transfer of Employee 20 14.6 Compliance with Laws. 21
14.7 Successors 21 14.8 Tax Elections 21 14.9 Unfunded Plan 21 14.10 Compliance
With Code Section 409A 21 14.11 Legal Construction. 22

 

 

 

 

 

ii

 

 

 

JAMES RIVER COAL COMPANY

2012 EQUITY INCENTIVE PLAN

 

 

ARTICLE 1- GENERAL PROVISIONS

 

1.1 Establishment of Plan. James River Coal Company, a Virginia corporation (the
“Company”), hereby establishes an incentive compensation plan known as the
“James River Coal Company 2012 Equity Incentive Plan” (the “Plan”), as set forth
in this document.

 

1.2 Purposes of Plan. The objectives of the Plan are to (i) attract, retain and
incentivize employees, directors, consultants, advisors and other persons who
perform services for the Company; (ii) provide incentives to those individuals
who contribute significantly to the long-term performance and growth of the
Company and its affiliates; and (iii) align the long-term financial interests of
employees and other Eligible Participants (as defined below) with those of the
Company’s shareholders.

 

1.3 Types of Awards. Awards under the Plan may be made to Eligible Participants
in the form of Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Awards,
Performance Shares, Performance Units or any combination of these.

 

1.4 Effective Date. The Plan shall be effective on March 5, 2012, the date it
was approved by the Board of Directors of the Company (the “Effective Date”),
subject to approval by the Company’s shareholders within the 12-month period
immediately thereafter.

 

1.5 Duration of the Plan. The Plan shall commence on the Effective Date. Unless
the Plan is sooner amended or terminated in accordance with Article 13, the Plan
shall remain in effect until all Awards under the Plan have been satisfied by
the issuance of Shares or payment of cash or have expired or otherwise
terminated, but no Awards shall be granted on or after the tenth (10th)
anniversary of the Effective Date.

 

ARTICLE 2 - DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

2.1 “Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.

 

2.2 “Award” means an award granted to a Participant under the Plan that is an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Stock
Award, Performance Share, Performance Unit or combination of these.

 

2.3 “Board” means the Board of Directors of the Company.

 

1

 

2.4 “Cause” means, unless provided otherwise in the Agreement, (i) with respect
to the Company or any Employer, the commission by the Participant of an act of
fraud, embezzlement, theft or proven dishonesty, or any other illegal act or
practice (whether or not resulting in criminal prosecution or conviction); (ii)
the willful engaging by the Participant in misconduct which is deemed by the
Committee, in good faith, to be materially injurious to the Company or any
Employer, monetarily or otherwise; or (iii) the willful and continued failure or
habitual neglect by the Participant to perform his duties with the Company or
the Employer substantially in accordance with the operating and personnel
policies and procedures of the Company or the Employer generally applicable to
all their employees. For purposes of this Plan, no act or failure to act by the
Participant shall be deemed to be "willful" unless done or omitted to be done by
the Participant not in good faith and without reasonable belief that the
Participant's action or omission was in the best interest of the Company and/or
the Employer. "Cause" under either (i), (ii) or (iii) shall be determined by the
Committee in its sole discretion. Notwithstanding the foregoing, if the
Participant has entered into an employment agreement with the Company that is
binding as of the date of employment termination, and if such employment
agreement defines "Cause," then the definition of "Cause" in such agreement
shall apply to the Participant in this Plan.

 

2.5 “Change in Control” means:

 

(a) The acquisition (other than from the Company) by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
(but without regard to any time period specified in Rule 13d-3(d)(1)(i))), of
forty percent (40%) or more of the combined voting power of then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, (1)
any acquisition by the Company or (2) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

(b) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the Company’s Board prior to the date of the appointment or election.

 

(c) Consummation by the Company of a reorganization, merger, or consolidation (a
“Transaction”); excluding, however, a Transaction pursuant to which (i) all or
substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Company Voting Securities immediately prior to
such Transaction will beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of directors of the
corporation resulting from such Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Transaction, of the Outstanding Company Voting
Securities; or

 

(d) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company.

 

2

 

Provided, however, with respect to any Award subject to Code Section 409A, a
Change in Control shall not be deemed to occur unless the transaction also
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Code Section 409A(a)(2)(A)(v) and the regulations promulgated
thereunder.

 

2.6 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.

 

2.7 “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members as may be appointed by the Board to
administer this Plan pursuant to Article 3. All members shall be independent
directors within the meaning of the Listing Standards and any other standards as
the Board or the Committee may prescribe from time to time; provided, however,
that, (a) if the Committee is comprised of at least three directors, and (b) the
Listing Standards permit one member of the Committee not to be independent
within the meaning of the Listing Standards, then the Board may appoint a member
who is not so independent, provided, further, that such appointment otherwise
complies with the Listing Standards. If any member of the Committee does not
qualify as (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act, and (ii) an “outside director” within the meaning of Section
162(m) of the Code, a subcommittee of the Committee shall be appointed to grant
Awards to Named Executive Officers and to officers who are subject to Section 16
of the Act, and each member of such subcommittee shall satisfy the requirements
of (i) and (ii) above. References to the Committee in the Plan shall include
and, as appropriate, apply to any such subcommittee.

 

2.8 “Company” means James River Coal Company, a Virginia corporation, and its
successors and assigns.

 

2.9 “Director” means any individual who is a member of the Board of Directors of
the Company; provided, however, that any Director who is employed by the Company
or any Employer shall not be considered a Director for purposes of grants of
Awards under the Plan, but instead shall be considered an employee for purposes
of grants of Awards under the Plan.

 

2.10 “Disability” means, unless provided otherwise in an Award Agreement (in
which case such definition shall apply for purposes of the Plan with respect to
that particular Award): (i) with respect to any Incentive Stock Option,
disability as determined under Code Section 22(e)(3), and (ii) with respect to
any other Award, that the Participant is “disabled” as determined under Code
Section 409A(a)(2)(C) and any regulations promulgated thereunder. All
determinations of Disability shall be made by the Committee or its designee.

 

2.11 “Effective Date” shall have the meaning ascribed to such term in Section
1.4 hereof.

 

2.12 “Eligible Participant” means an employee of the Employer (including an
officer) as well as any other natural person, including a Director or proposed
Director and a consultant or advisor who provides bona fide services to the
Employer not in connection with the offer or sale of securities in a
capital-raising transaction, subject to limitations as may be provided by the
Code, the Exchange Act or the Committee, as shall be determined by the
Committee.

 

3

 

2.13 “Employer” means the Company and any entity controlled by the Company,
controlling the Company or under common control with the Company, including any
entity during any period that it is a “parent corporation” or a “subsidiary
corporation” with respect to the Company within the meaning of Code Sections
424(e) and 424(f). With respect to all purposes of the Plan, including but not
limited to, the establishment, amendment, termination, operation and
administration of the Plan, the Company shall be authorized to act on behalf of
all other entities included within the definition of “Employer.”

 

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended. All citations to sections of the Exchange Act or rules
thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

 

2.15 “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee; provided, however, that

 

(a) if the Shares are traded on a national or regional securities exchange on a
given date, Fair Market Value on such date shall be the closing sales price for
a Share on the securities exchange on such date (or, if no sales of Shares were
made on such exchange on such date, on the next preceding day on which sales
were made on such exchange), all as reported in The Wall Street Journal or such
other source as the Committee deems reliable; and

 

(b) if the Shares are not listed on any securities exchange, but nevertheless
are publicly traded and reported (through the OTC Bulletin Board or otherwise),
Fair Market Value on such date shall be the closing sales price on such date
(or, if there are no sales on such date, on the next preceding day).

 

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the largest U.S. exchange on which Shares are traded
shall be referenced to determine Fair Market Value.

 

2.16 “Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 of the Plan that is intended to meet the
requirements of Section 422 of the Code.

 

2.17 “Insider” shall mean an individual who is, on the relevant date, subject to
the reporting requirements of Section 16(a) of the Act.

 

2.18 “Listing Standards” means the listing standards of any exchange or
self-regulatory organization which lists or quotes the securities of the
Company.

 

2.19 “Named Executive Officer” means a Participant who is (or is expected to be
as of the date of vesting and/or payout of an Award) one of the group of
“covered employees” as defined in the regulations promulgated or other guidance
issued under Section 162(m) of the Code, as determined by the Committee.

 

4

 

2.20 “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan that is not intended or
otherwise fails to meet the requirements of Section 422 of the Code.

 

2.21 “Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated as either an Incentive Stock Option or a Nonqualified
Stock Option, and in the absence of such designation, shall be treated as a
Nonqualified Stock Option.

 

2.22 “Option Exercise Price” or “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to an Option.

 

2.23 “Participant” means an Eligible Participant to whom an Award has been
granted.

 

2.24 “Performance Measures” means the performance measures set forth in Article
9, which are used for performance-based Awards to Named Executive Officers.

 

2.25 “Performance Share” means an Award under Article 8 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.

 

2.26 “Performance Unit” means an Award under Article 8 of the Plan that has a
value set by the Committee, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.

 

2.27 “Permitted Transferee” means any members of the immediate family of the
Participant (e.g., spouse, parent, sibling, children, grandchildren, niece and
nephew), any trusts for the benefit of such family members or any partnerships
whose only partners are such family members, each as determined by the Committee
in accordance with applicable tax and securities laws.

 

2.28 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

2.29 “Plan” means this James River Coal Company 2012 Equity Incentive Plan, as
amended from time to time.

 

2.30 “Restricted Stock” means an Award of Shares under Article 7 of the Plan,
which Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any cash dividends with respect to such
Shares, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

5

 

2.31 “Restricted Stock Unit” or “RSU” means a right granted under Article 7 of
the Plan to receive a number of Shares, or a cash payment for each such Share
equal to the Fair Market Value of a Share, on a specified date.

 

2.32 “Restriction Period” means the period commencing on the date an Award of
Restricted Stock or an RSU is granted and ending on such date as the Committee
shall determine.

 

2.33 “Retirement” means termination of employment with the Company and all
Employers other than for Cause after a Participant has reached the age of 65
years.

 

2.34 “Share” means one share of common stock of the Company (as such Share may
be adjusted pursuant to the provisions of Section 4.3 of the Plan including any
new or different stock or securities resulting from the changes described in
Section 4.3).

 

2.35 “Stock Appreciation Right” or “SAR” means an Award granted under Article 6
which provides for an amount payable in Shares and/or cash, as determined by the
Committee, equal to the excess of the Fair Market Value of a Share on the day
the Stock Appreciation Right is exercised over the specified purchase price.

 

2.36 “Stock Award” means a grant of Shares under Article 7 that is not generally
subject to restrictions and pursuant to which a certificate for the Shares is
transferred to or registered in the name of, the Participant.

 

ARTICLE 3- ADMINISTRATION

 

3.1 General. This Plan shall be administered by the Committee. The Committee, in
its discretion, may delegate to one or more of its members such of its powers as
it deems appropriate.

 

3.2 Authority of the Committee.

 

(a) Subject to the other provisions of the Plan, the Committee shall be
authorized to (i) select persons eligible to participate in the Plan and to
receive one or more Awards under the Plan, (ii) determine the form and substance
of Awards made under the Plan to each Participant, and the conditions and
restrictions, if any, subject to which such Awards will be made, (iii) modify
the terms of Awards made under the Plan, (iv) interpret, construe and administer
the Plan and Awards granted hereunder, (v) make any adjustments necessary or
desirable in connection with Awards made under the Plan to eligible Participants
located outside the United States, (vi) adopt, amend, or rescind such rules,
regulations and procedures, and make such other determinations, for carrying out
the Plan as it may deem appropriate, and

6

 

(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

 

(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

 

(d) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
shareholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.

 

3.3 Participation Outside of the United States. The Committee or its designee
shall have the authority to amend the Plan (including by the adoption of
appendices or subplans) and/or the terms and conditions relating to an Award to
the extent necessary to permit participation in the Plan by eligible individuals
who are located outside of the United States on terms and conditions comparable
to those afforded to eligible individuals located within the United States.

 

3.4 Delegation of Authority. Except with respect to Named Executive Officers and
Insiders, the Committee may, at any time and from time to time, delegate to one
or more persons any or all of its authority under Section 3.2, to the full
extent permitted by law and any applicable Listing Standards. To the extent
permitted by law, the Committee may also grant authority to employees or
designate employees of the Company to execute documents on behalf of the
Committee or to otherwise assist the Committee in the administration and
operation of the Plan.

 

3.5 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee, including without limitation, provisions related to the
consequences of termination of employment. A copy of such Agreement shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign (or otherwise acknowledge receipt of) a copy of the
Agreement or a copy of a notice of grant. Each Participant may be required, as a
condition to receiving an Award under this Plan, to enter into an agreement with
the Company containing such non-compete, confidentiality, and/or
non-solicitation provisions as the Committee may adopt and approve from time to
time (as so modified or amended, the “Non-Compete Agreement”). The provisions of
the Non-Compete Agreement may also be included in, or incorporated by reference
in, the written Award Agreement.

7

 

3.6 Indemnification. In addition to such other rights of indemnification as they
may have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses,
including attorney’s fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof,
provided such settlement is approved by independent legal counsel selected by
the Company, or paid by them in satisfaction of a judgment or settlement in any
such action, suit or proceeding, except as to matters as to which the Committee
member has been negligent or engaged in misconduct in the performance of his
duties; provided, that within 60 days after institution of any such action, suit
or proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.

 

ARTICLE 4- SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares.

 

(a) Subject to adjustment as provided in (b) below and in Section 4.3, the
aggregate number of Shares that are available for issuance pursuant to Awards
under the Plan is one million (1,000,000) Shares. All of the Shares available
for issuance under the Plan may be issued pursuant to Incentive Stock Options.
All Shares authorized for issuance under the Plan shall be made available from
Shares currently authorized but unissued or Shares currently held (or
subsequently acquired) by the Company as treasury shares, including Shares
purchased in the open market or in private transactions.

 

(b) The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

 

(i) If, for any reason, any Shares awarded or subject to purchase under the Plan
are not delivered or purchased, or are reacquired by the Company, for reasons
including, but not limited to, a forfeiture of Restricted Stock, the settlement
of an Award in cash rather than Shares, or termination, expiration or
cancellation of an Award, such Shares shall not be charged against, or if
previously charged against, shall be added back to, the aggregate number of
Shares available for issuance pursuant to Awards under the Plan; provided,
however, the following Shares may not again be made available for issuance as
Awards under the Plan (x) Shares used to pay the exercise price of an
outstanding award, (y) Shares used to pay withholding taxes related to an
outstanding award, or (z) Shares not issued or delivered as a result of the net
settlement of an outstanding Award.

 

(ii) Each Share subject to a Stock Award shall be counted as one Share subject
to an Award. Each RSU and each Performance Share awarded that may be settled in
Shares shall be counted as one Share subject to an Award. Each Performance Unit
awarded that may be settled in Shares shall be counted as a number of Shares
subject to an award, with the number determined by dividing the value of the
Performance Unit at grant by the Fair Market Value of a Share at Grant.
Performance Shares and Units and RSUs that may not be settled in Shares shall
not result in a charge against the aggregate number of Shares available for
issuance pursuant to Awards under this Plan.

8

 

(iii) Each Option and Stock Appreciation Right that may be settled in Shares
shall be counted as one Share subject to an award. Stock Appreciation Rights
that may not be settled in Shares shall not result in a charge against the
aggregate number of Shares available for issuance. In addition, if a Stock
Appreciation Right is granted in connection with an Option and the exercise of
the Stock Appreciation Right results in the loss of the Option right, the Shares
that otherwise would have been issued upon the exercise of such related Option
shall not result in a charge against the aggregate number of Shares available
for issuance pursuant to Awards under this Plan.

 

4.2 Individual Limits. Except to the extent the Committee determines that an
Award to a Named Executive Officer shall not comply with the performance-based
compensation provisions of Section 162(m) of the Code, the following rules shall
apply to Awards under the Plan:

 

(a) Options and SARs. The maximum number of Shares subject to Options and Stock
Appreciation Rights that, in the aggregate, may be granted in any one calendar
year to any one Participant shall be four hundred thousand (400,000) Shares.

 

(b) Restricted Stock and RSUs. The maximum aggregate number of Shares of
Restricted Stock and Restricted Stock Units that may be granted in any one
calendar year to any one Participant shall be two hundred fifty thousand
(250,000) Shares.

 

(c) Performance Awards. With respect to Performance Awards that have a specific
dollar-value target or are performance units, the maximum aggregate payout
(determined as of the end of the applicable performance cycle) with respect to
Performance Awards granted in any one calendar year to any one Participant shall
be $2,000,000. With respect to Performance Awards that are payable in Shares,
the maximum aggregate payout (determined as of the end of the applicable
performance cycle) with respect to Performance Awards granted in any calendar
year to any one Participant shall be two hundred fifty thousand (250,000)
Shares.

 

4.3 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to shareholders (other than a cash
dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other corporation; or new, different or additional
shares or other securities of the Company or of any other corporation being
received by the holders of outstanding Shares; then equitable adjustments shall
be made by the Committee, as it determines are necessary and appropriate, in:

9

 

(a) the limitations on the aggregate number of Shares that may be awarded as set
forth in Section 4.1, including, without limitation, with respect to Incentive
Stock Options;

 

(b) the limitations on the aggregate number of Shares that may be awarded to any
one single Participant as set forth in Section 4.2;

 

(c) the number and class of Shares that may be subject to an Award, and that
have not been issued or transferred under an outstanding Award;

 

(d) the Option Price under outstanding Options and the number of Shares to be
transferred in settlement of outstanding Stock Appreciation Rights; and

 

(e) the terms, conditions or restrictions of any Award and Agreement, including
the price payable for the acquisition of Shares; provided, however, that, to the
extent possible and desirable, all such adjustments made in respect of each ISO
shall be accomplished so that such Option shall continue to be an incentive
stock option within the meaning of Section 422 of the Code.

 

4.4 Assumed Awards. In the event the Company assumes outstanding equity awards
or the right or obligation to make such awards in connection with the
acquisition of or merger with another corporation or business entity, the
Committee shall make such adjustments in the terms of such assumed or
substituted awards under the Plan, including the number of Shares subject to
such award and the exercise price, as it shall deem equitable and appropriate to
prevent dilution or enlargement of benefits intended to be made available under
the Plan. Such assumed or substituted awards will generally not count against
the aggregate number of Shares available for issuance of Awards under the Plan,
provided in each case that the requirements are met for the exemption for
mergers and acquisitions under rules and regulations of the stock exchange or
other recognized market or quotation system on which the Shares are principally
traded or quoted at the relevant time.

 

ARTICLE 5- STOCK OPTIONS

 

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants; provided that only an
employee of the Employer may be granted ISOs.

 

5.2 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains and such other provisions as the Committee
shall determine. The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated in the Agreement as an ISO or otherwise fails or is not qualified as
an ISO (even if designated as an ISO) shall be an NQSO. The Committee may
provide in the Option Agreement for transfer restrictions, repurchase rights,
vesting requirements, acceleration provisions and other rights or limitations on
the Option or the Shares to be issued pursuant to the exercise of an Option.

10

 

5.3 Option Exercise Price. The Option Exercise Price for each grant of an ISO or
an NQSO shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.

 

5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its grant date. . If an
Agreement does not specify an expiration date, the Option’s expiration date
shall be the 10th anniversary of its grant date, provided that the Option may
expire earlier as provided in the Agreement or in this Plan.

 

5.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including, without limitation, conditions
related to the employment of or provision of services by the Participant with
the Company or any Employer, which need not be the same for each grant or for
each Participant. The Committee may provide in the Agreement for automatic
accelerated vesting and other rights upon the occurrence of a Change in Control
of the Company or upon the occurrence of other events as specified in the
Agreement.

 

5.6 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
(less any amount previously paid by the Participant to acquire the Option). The
Option Exercise Price upon exercise of any Option shall be payable to the
Company in full, in any of the following manners, to the extent permitted by
applicable laws and unless such manner is not permitted by the Committee with
respect to some or all Options: (a) in cash, (b) in cash equivalent approved by
the Committee, (c) by tendering previously acquired Shares (or delivering a
certification or attestation of ownership of such Shares) having an aggregate
Fair Market Value at the time of exercise equal to the total Option Exercise
Price (provided that the tendered Shares must have been held by the Participant
for such period required by the Committee), (d)  by having the Company withhold
Shares from the Shares acquired upon exercise of the Option having an aggregate
Fair Market Value at the time of exercise equal to the total Option Exercise
Price, (e) by a net exercise method, (f) by a cashless exercise method,
including a broker-assisted cashless exercise, or (g) by a combination of any of
the above methods. The Committee also may allow exercise and payment by any
other means that the Committee determines to be consistent with the Plan's
purpose and applicable law.

 

5.7 Nontransferability of Options.

 

(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

11

 

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement consistent with securities and other applicable laws, rules and
regulations, no NQSO granted under this Article 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 5 shall be exercisable during his or her lifetime only by such
Participant. In the event of a transfer permitted by the Agreement, appropriate
evidence of any transfer to the Permitted Transferees shall be delivered to the
Company at its principal executive office. If all or part of an Option is
transferred to a Permitted Transferee, the Permitted Transferee’s rights
thereunder shall be subject to the same restrictions and limitations with
respect to the Option as the Participant, and any reference in the Option
Agreement to the employment by or performance of services for the Company by the
Participant shall continue to refer to the employment of, or performance of
services by, the Participant who transferred the Option.

 

5.8 Special Rules for ISOs. Notwithstanding the above, in no event shall any
Participant who owns (within the meaning of Section 424(d) of the Code) stock of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company be eligible to receive an ISO at an
Option Exercise Price less than one hundred ten percent (110%) of the Fair
Market Value of a Share on the date the ISO is granted or be eligible to receive
an ISO that is exercisable later than the fifth (5th) anniversary date of its
grant. No Participant may be granted ISOs (under the Plan and all other
incentive stock option plans of the Employer) which are first exercisable in any
calendar year for Shares having an aggregate Fair Market Value (determined as of
the date an Option is granted) that exceeds One Hundred Thousand Dollars
($100,000). Any such excess shall instead automatically be treated as a NQSO.

 

ARTICLE 6- STOCK APPRECIATION RIGHTS

 

6.1 Grant of Stock Appreciation Rights (or SARs). A Stock Appreciation Right may
be granted to an Eligible Participant in connection with an Option granted under
Article 5 of this Plan or may be granted independently of any Option. A Stock
Appreciation Right shall entitle the holder, within the specified period (which
may not exceed 10 years), to exercise the SAR and receive in exchange therefor a
payment having an aggregate value equal to the amount by which the Fair Market
Value of a Share on the exercise date exceeds the specified purchase price
(which, unless provided otherwise, shall be the Fair Market Value on the grant
date), times the number of Shares with respect to which the SAR is exercised.
The Committee may provide in the Agreement for automatic exercise on a certain
date, for payment of the proceeds on a certain date, and/or for accelerated
vesting and other rights upon the occurrence of a Change in Control or upon the
occurrence of other events specified in the Agreement. SARs shall be subject to
the same transferability restrictions as Nonqualified Stock Options.

12

 

6.2 Agreement. Each SAR grant shall be evidenced by an Agreement that shall
specify the exercise price, the duration of the SAR, the number of Shares to
which the SAR pertains and such other provisions as the Committee shall
determine.

 

6.3 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares, or any combination thereof. If payment is to
be made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise or the date of payment, as
applicable. If the Committee elects to make full payment in Shares, no
fractional Shares shall be issued and cash payments shall be made in lieu of
fractional Shares. The Committee shall have sole discretion to determine and set
forth in the Agreement the timing of any payment made in cash or Shares, or a
combination thereof, upon exercise of SARs, including whether payment will be
made in a lump sum, in annual installments or otherwise deferred; and the
Committee shall have sole discretion to determine and set forth in the Agreement
whether any deferred payments may bear amounts equivalent to interest or cash
dividends.

 

6.4 Duration of SARs.  Each SAR shall expire at such time as the Committee shall
determine at the time of grant; provided, however, that no SAR shall be
exercisable later than the tenth (10th) anniversary of its grant date. If an
Agreement does not specify an expiration date, the SAR’s expiration date shall
be the 10th anniversary of its grant date, provided that the SAR may expire
earlier as provided in the Agreement or in this Plan.

 

ARTICLE 7- STOCK AWARDS, RESTRICTED STOCK
AND RESTRICTED STOCK UNITS

 

7.1 Grant of Stock Awards, Restricted Stock and Restricted Stock Units. Stock
Awards and Awards of Restricted Stock and Restricted Stock Units ("RSUs") may be
made to Eligible Participants as a reward for past service or as an incentive
for the performance of future services. Stock Awards and Awards of Restricted
Stock and RSUs may be made either alone or in addition to or in tandem with
other Awards granted under the Plan.

 

7.2 Restricted Stock Agreement. The Restricted Stock Agreement shall set forth
the terms of the Restricted Stock Award, as determined by the Committee,
including, without limitation, the purchase price, if any, to be paid for such
Restricted Stock, which may be zero, subject to such minimum consideration as
may be required by applicable law; any restrictions applicable to the Restricted
Stock such as continued service or achievement of performance goals; the length
of the Restriction Period, if any, and whether any circumstances, such as death,
Disability, or a Change in Control, will shorten or terminate the Restriction
Period; and rights of the Participant to vote or receive or accrue dividends
with respect to the Shares during the Restriction Period.

 

7.3 Restricted Stock Unit Agreement. The Restricted Stock Unit Agreement shall
set forth the terms of the RSU Award, as determined by the Committee, including
without limitation, the number of RSUs granted to the Participant; the
restrictions, terms and conditions of the RSU; whether the RSU will be settled
in cash, Shares, or a combination of the two and the date when the RSU will be
settled; any requirements such as continued service or achievement of certain
performance measures; the length of the Restriction Period, if any; whether any
circumstances such as Change in Control, termination of employment, Disability
or death will shorten or terminate any vesting or Restriction Period; and
whether dividend equivalents will be paid or accrued with respect to the RSUs.

13

 

7.4 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, no RSUs and no Shares of Restricted Stock received by a Participant
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period.

 

7.5 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name. Certificates, if
issued, may either be held in custody by the Company until the Restriction
Period expires or until restrictions thereon otherwise lapse and/or be issued to
the Participant and registered in the name of the Participant, bearing an
appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. Upon grant of a Stock Award, settlement of an RSU in
Shares, and with respect to Restricted Stock, if and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock subject to such
Restriction Period, unrestricted certificates for such shares shall be delivered
to the Participant or registered in the Participant’s name on the Company’s
records; provided, however, that the Committee may cause such legend or legends
to be placed on any such certificates as it may deem advisable under the terms
of the Plan and the rules, regulations and other requirements of the Securities
and Exchange Commission and any applicable federal or state law. The Company
shall not be required to deliver any fractional Share but may pay, in lieu
thereof, the Fair Market Value (determined as of the date the restrictions lapse
for Restricted Stock or the RSU is settled) of such fractional Share to the
holder thereof. Concurrently with the grant of an unrestricted Stock Award, the
settlement of an RSU or the lapse of any risk of forfeiture applicable to the
Restricted Stock, the Participant shall be required to pay an amount necessary
to satisfy any applicable federal, state and local tax requirements as set out
in Article 12 below.

 

7.6 Dividends and Other Distributions. Except as provided in this Article 7 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends; provided, however, the Committee may require that any dividends on
such Shares of Restricted Stock shall be automatically deferred and reinvested
in additional Restricted Stock subject to the same restrictions as the
underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the
Participant. The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts.

 

ARTICLE 8- PERFORMANCE SHARES AND UNITS

 

8.1 Grant of Performance Shares/Units. Performance Shares, Performance Units or
both may be granted to Participants in such amounts and upon such terms, and at
any time and from time to time, as shall be determined by the Committee.

14

 

8.2 Value of Performance Shares/Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both that
will be paid out to the Participant. For purposes of this Article 8, the time
period during which the performance goals must be met shall be called a
“Performance Period.” For Awards intended to qualify under the performance-based
compensation provisions of Code Section 162(m), the performance goals shall be
established at the beginning of the Performance Period within the time period
required by Code Section 162(m).

 

8.3 Earning of Performance Shares/Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/Units shall be entitled to receive a payout of the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

 

8.4 Form and Timing of Payment of Performance Shares/Units. Subject to the terms
of this Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Units in the form of cash or in Shares (or in a combination thereof)
which have an aggregate Fair Market Value equal to the value of the earned
Performance Shares/Units at the close of the applicable Performance Period. Such
Shares may be granted subject to any restrictions deemed appropriate by the
Committee, including, without limitation, vesting conditions or requirements
related to continued employment. The determination of the Committee with respect
to the form and timing of payout of such Awards shall be set forth in the Award
Agreement pertaining to the grant of the Award and, for Awards intended to
qualify under the performance-based compensation provisions of Code Section
162(m), shall meet the requirements of Code Section 162(m).

 

Except as otherwise provided in the Participant’s Award Agreement, a Participant
shall be entitled to receive any dividends declared with respect to Shares
earned in connection with earned grants of Performance Shares/Units, that have
not yet been distributed to the Participant (such dividends may be subject to
the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 7.6
herein).

 

8.5 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Shares/Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

15

 

 

ARTICLE 9- PERFORMANCE MEASURES

 

Until the Committee proposes for shareholder vote and shareholders approve a
change in the general Performance Measures set forth in this Article 9, the
attainment of which may determine the degree of payout and/or vesting with
respect to Named Executive Officers’ Awards that are intended to qualify under
the performance-based compensation provisions of Section 162(m) of the Code, the
Performance Measure(s) to be used for purposes of such Awards shall be chosen
from among the following (which may relate to the Company or a business unit,
division or subsidiary): earnings, earnings per share, consolidated pre-tax
earnings, net earnings, estimated earnings, operating income, EBIT (earnings
before interest and taxes), EBITDA (earnings before interest, taxes,
depreciation and amortization), gross margin, revenues, revenue growth, market
value added, economic value added, return on equity, return on investment,
return on assets, return on net assets, return on capital employed, total
shareholder return, profit, economic profit, capitalized economic profit,
after-tax profit, pre-tax profit, net income, cash flow measures, cash flow
return, sales, sales volume, revenues per employee, stock price, cost, or goals
related to acquisitions or divestitures or related to safety and/or production
initiatives. The Committee can establish other Performance Measures for
performance Awards granted to Eligible Participants who are not Named Executive
Officers and for performance Awards granted to Named Executive Officers that are
not intended to qualify under the performance-based compensation exception of
Section 162(m) of the Code.

 

The Committee shall be authorized to make adjustments in performance-based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Section 162(m) of
the Code, and which are held by Named Executive Officers, may not be adjusted
upward (except as a result of adjustments permitted by this paragraph), but the
Committee shall retain the discretion to adjust such Awards downward.

 

If applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Measures without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that do not
qualify for the performance-based compensation exception from the deductibility
limitations of Section 162(m) of the Code, the Committee may make such grants
without satisfying the requirements of Section 162(m) of the Code.

 

ARTICLE 10- BENEFICIARY DESIGNATION

 

To the extent permitted by the Committee, each Participant may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate. If required, the
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary or beneficiaries other than the
spouse.

16

 

 

ARTICLE 11- DEFERRALS

 

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant under an Award. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals, which rules and procedures shall comply with Section 409A of
the Code.

 

ARTICLE 12- WITHHOLDING

 

12.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of any Award under this Plan. If a Participant makes a
disposition within the meaning of Section 424(c) of the Code and regulation
promulgated thereunder, of any Share or Shares issued to him pursuant to his
exercise of an Incentive Stock Option within the two-year period commencing on
the day after the date of the grant or within the one-year period commencing on
the day after the date of transfer of such Share or Shares to the Optionee
pursuant to such exercise, the Optionee shall, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office.

 

12.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARS, upon the lapse of restrictions on Restricted Stock or RSUs,
or upon any other taxable event arising as a result of Awards granted hereunder
which are to be paid in the form of Shares, Participants may elect, unless not
permitted by the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a fair market value on the
date the tax is to be determined equal to not more than the minimum amount of
tax required to be withheld with respect to the transaction. All such elections
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

 

ARTICLE 13- AMENDMENT AND TERMINATION

 

13.1 Amendment or Termination of Plan. The Committee or the Board may at any
time terminate or from time to time amend the Plan in whole or in part, but no
such action shall materially adversely affect any rights or obligations with
respect to any Awards previously granted under the Plan, unless the affected
Participants consent in writing or the right to make such adverse amendment is
clearly reserved in this Plan or in the applicable Agreement. To the extent
required by Section 162(m) or Section 422 of the Code, other applicable law,
and/or any Listing Standards, no amendment shall be effective unless approved by
the shareholders of the Company.

 

13.2 Amendment of Award Agreement. The Committee may, at any time, amend
outstanding Agreements in a manner not inconsistent with the terms of the Plan;
provided, however, except as provided in Sections 13.4 and 13.5 or in an Award
Agreement, if such amendment is materially adverse to the Participant, as
determined by the Committee, the amendment shall not be effective unless and
until the Participant consents to such amendment. To the extent not inconsistent
with the terms of the Plan, the Committee may, at any time, amend an outstanding
Agreement in a manner that is not unfavorable to the Participant (as determined
by the Committee) without the consent of such Participant.

17

 

13.3 Cancellation of Awards; Clawback; Detrimental Activity. All Awards shall be
subject to the Committee’s right to cancel such Awards and/or to impose
forfeitures to the extent required under Section 304 of the Sarbanes-Oxley Act
of 2002 or required under any clawback policy adopted by the Company that is
applicable to an Award. The Committee may also provide in the Award Agreement
that if a Participant engages in any “Detrimental Activity” (as defined below or
in the Award Agreement), the Committee may, notwithstanding any other provision
in this Plan to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit any unexpired, unexercised, unpaid or deferred Award as of the
first date the Participant engages in the Detrimental Activity, unless sooner
terminated by operation of another term of this Plan or any other agreement.
Without limiting the generality of the foregoing, the Agreement may also provide
that if the Participant exercises an Option or SAR, receives a Performance
Share, Performance Unit, or RSU payout, or receives Shares under an Award at any
time during the period beginning six months prior to the date the Participant
first engages in Detrimental Activity and ending six months after the date the
Participant ceases to engage in any Detrimental Activity, the Participant shall
be required to pay to the Company the excess of the then fair market value of
the Shares subject to the Award over the total price paid by the Participant for
such Shares.

 

For purposes of this Section, “Detrimental Activity” means any of the following,
as determined by the Committee in good faith: (i) the violation of any agreement
between the Company and the Participant relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or the performance of
competitive services; (ii) conduct that constitutes Cause (as defined in Section
2.5 above), whether or not the Participant’s employment is terminated for Cause;
(iii) making, or causing or attempting to cause any other person to make, any
statement, either written or oral, or conveying any information about the
Company which is disparaging or which in any way reflects negatively upon the
Company; (iv) improperly disclosing or otherwise misusing any confidential
information regarding the Company; or (v) the refusal or failure of a
Participant to provide, upon the request of the Company, a certification, in a
form satisfactory to the Company, that he or she is in full compliance with the
terms and conditions of the Plan; provided, that the Committee may provide in
the Agreement that only certain of the restrictions provided above apply for
purposes of the Award Agreement.

 

13.4 Assumption or Cancellation of Awards Upon a Corporate Transaction. In the
event of a proposed sale of all or substantially all of the assets or stock of
the Company, the merger of the Company with or into another corporation such
that shareholders of the Company immediately prior to the merger exchange their
shares of stock in the Company for cash and/or shares of another entity or any
other Change in Control or corporate transaction to which the Committee deems
this provision applicable (any such event is referred to as a “Corporate
Transaction”), the Committee may, in its discretion, cause each Award to be
assumed or for an equivalent Award to be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (with such
assumed or substituted Award adjusted as appropriate).

18

 

In addition or in the alternative, the Committee, in its discretion, may
determine that all or certain types of Awards will be cancelled at or
immediately prior to the time of the Corporate Transaction; provided, however,
that at least 15 days prior to the Corporate Transaction (or, if not feasible to
provide 15 days notice, within a reasonable period prior to the Corporate
Transaction), the Committee notifies the Participant that, subject to rescission
if the Corporate Transaction is not successfully completed within a certain
period, the Award will be terminated and provides the Participant, either, at
the election of the Committee, (i) a payment (in cash or Shares) equal to value
of the Award, as determined below, or (ii) the right to exercise the Option or
other Award as to all Shares, including Shares as to which the Option or other
Award would not otherwise be exercisable (or with respect to Restricted Stock,
RSUs, Performance Shares or Performance Units, provide that all restrictions
shall lapse) prior to the Corporate Transaction. For purposes of this provision,
the value of the Award shall be the value determined in good faith by the
Committee and shall generally be measured as of the date of the Corporate
Transaction and shall generally equal the value of all cash and/or Shares that
would be payable to the Participant upon exercise or vesting of the Award, less
the amount of any payment required to be tendered by the Participant upon such
exercise; provided, however, the Committee may also determine that the amount
payable to the Participant upon cancellation of an Award shall equal the
consideration the Participant would have received under the terms of the
Corporate Transaction if the Award was fully vested, paid, or exercised (as
applicable) immediately prior to the closing of the Corporate Transaction and,
thus, the Participant was treated as a shareholder with respect to the Shares
that would have been paid upon such vesting, payment, or exercise. For example,
the amount payable to the Participant upon the Committee’s decision to cancel
outstanding Options would usually equal the difference between the Fair Market
Value of the Shares subject to the Options and the Exercise Price for such
Options, computed as of the date of the Corporate Transaction.

 

13.5 No Repricing. Other than in connection with a change in capitalization (as
described in Section 4.3 of the Plan), the assumption or cancellation of awards
upon a corporate transaction (as described in Section 13.4), or an adjustment of
assumed or substituted awards (as described in Section 4.4 of the Plan), the
Option Exercise Price of each Option and the exercise price of each SAR may not
be changed after the date of grant nor may any outstanding Option or SAR granted
under the Plan be surrendered to the Company as consideration for the grant of a
new Option or SAR with a lower exercise price without approval of the Company’s
shareholders.

 

ARTICLE 14 - MISCELLANEOUS PROVISIONS

 

14.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any Listing Standards
and any applicable federal or state laws, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions. In making such determination, the Committee may rely upon
an opinion of counsel for the Company.

19

 

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable state and federal laws (including, without limitation and if
applicable, the requirements of the Securities Act of 1933), and any applicable
requirements of any securities exchange or similar entity.

 

14.2 Special Rule Related to Securities Trading Policy. The Company has
established a securities trading policy (the “Policy”) relative to disclosure
and trading on inside information as described in the Policy. Under the Policy,
certain employees and Directors are prohibited from trading Shares or other
securities of the Company except during certain “window periods” as described in
the Policy. If, under the terms of the Agreement, the last day on which an
Option or SAR can be exercised falls on a date that is not, in the opinion of
the Company’s general counsel or outside counsel to the Company, within a window
period permitted by the Policy, the applicable exercise period shall
automatically be extended by this Section 14.2 until the third business day of a
window period under the Policy (as determined by the Company’s general counsel
or outside counsel to the Company), but in no event beyond the expiration date
of the full term of the Options or SARs.

 

14.3 Rights of a Shareholder. Except as otherwise provided in Article 7 of the
Plan and in the Restricted Stock Agreement, each Participant who receives an
Award of Restricted Stock shall have all of the rights of a shareholder with
respect to such Shares, including the right to vote the Shares to the extent, if
any, such Shares possess voting rights and receive dividends and other
distributions. Except as provided otherwise in the Plan or in an Agreement, no
Participant awarded an Option, Stock Appreciation Right, RSU, Performance Unit,
or Performance Share shall have any right as a shareholder with respect to any
Shares covered by such Award prior to the date of issuance to him or his
delegate of a certificate or certificates for such Shares or the date the
Participant’s name is registered on the Company’s book as the shareholder of
record with respect to such Shares.

 

14.4 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Employer, or to serve as a Director thereof, or interfere in any way with the
right of the Employer to terminate his or her employment or other service
relationship at any time. Unless otherwise determined by the Committee, no Award
granted under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan, severance program, or other
arrangement of the Employer for the benefit of its employees. No Participant
shall have any claim to an Award until it is actually granted under the Plan. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.

 

14.5 Transfer of Employee.  The transfer of an employee from one Employer to
another Employer shall not be considered a termination of employment. Except as
provided under Code Section 409A with respect to an Award subject to Code
Section 409A or as provided by the Committee; it shall not be considered a
termination of employment if an employee is placed on temporary military,
disability or sick leave or such other leave of absence which is considered by
the Committee as continuing intact the employment relationship.

20

 

 

14.6 Compliance with Laws.

 

(a) At all times when the Committee determines that compliance with Section
162(m) of the Code is required or desirable, all Awards to Named Executive
Officers shall comply with the requirements of Section 162(m) of the Code. In
addition, in the event that changes are made to Section 162(m) of the Code to
permit greater flexibility with respect to any Awards, the Committee may,
subject to the requirements of Article 13, make any adjustments it deems
appropriate.

 

(b) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any United
States government or regulatory agency as may be required. It is the intent of
the Company that the Awards made hereunder comply in all respects with
Rule 16b-3 under the Exchange Act and that any ambiguities or inconsistencies in
construction of the Plan be interpreted to give effect to such intention Any
provision herein relating to compliance with Rule 16b-3 under the Exchange Act
shall not be applicable with respect to participation in the Plan by
Participants who are not Insiders.

 

14.7 Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns.

 

14.8 Tax Elections. Each Participant agrees to give the Committee prompt written
notice of any election made by such Participant under Code Section 83(b) or any
similar provision thereof. Notwithstanding the preceding sentence, the Committee
may condition any Award on the Participant’s not making an election under Code
Section 83(b).

 

14.9 Unfunded Plan. The Plan shall be unfunded. Bookkeeping accounts may be
established with respect to Participants who are granted Awards under the Plan,
but any such accounts will be used merely as a bookkeeping convenience. The
Company shall not be required to segregate any assets which may at any time be
represented by Awards.

 

14.10 Compliance With Code Section 409A. Unless the Committee expressly
determines otherwise, Awards are intended to be exempt from Code Section 409A as
stock rights or short-term deferrals and, accordingly, the terms of any Awards
shall be construed and administered to preserve such exemption (including with
respect to the time of payment following a lapse of restrictions applicable to
an Award). To the extent that Section 409A applies to a particular Award granted
under the Plan (notwithstanding the preceding sentence), then the terms of the
Award shall be construed and administered to permit the Award to comply with
Section 409A, including, if necessary, by delaying the payment of any Award
payable upon separation from service to a Participant who is a “specified
employee” (as defined in Code Section 409A and determined consistently for all
of the Company’s arrangements that are subject to Code Section 409A), for a
period of six months and one day after such Participant’s separation from
service. In the event any Person is subject to income inclusion, additional
interest or taxes, or any other adverse consequences under Code Section 409A,
then neither the Company, the Committee, the Board nor its or their employees,
designees, agents or contractors shall be liable to any Participant or other
Person in connection with such adverse consequences under Code Section 409A.

21

 

14.11 Legal Construction.

 

(a) Severability. If any provision of this Plan or an Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

 

(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the Commonwealth of Virginia.

 

IN WITNESS WHEREOF, this Plan is executed as of the date approved by the
Compensation Committee of the Board of Directors of the Company, the 5th day of
March, 2012.

 

 

JAMES RIVER COAL COMPANY

 

  By :  /s/ PETER T. SOCHA 

 

 

 

 

 

 

 

 

 

 



22

